
	
		II
		110th CONGRESS
		1st Session
		S. 298
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide incentives for renewable energy
		  production, to increase fuel economy standards for automobiles, and to provide
		  tax incentives for renewable energy production.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy, Fuel Reduction, and
			 Economic Stabilization and EnHancement Act of 2007 or the
			 REFRESH
			 Act.
		IRenewable energy incentives
			101.Geothermal power
				(a)In generalThe Secretary of Energy, acting through the
			 Office of Energy Efficiency and Renewable Energy (referred to in this title as
			 the Secretary), shall make grants to eligible entities (as
			 determined by the Secretary) to promote geothermal power development, including
			 high- and low-temperature geothermal power development.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $100,000,000.
				102.Ocean energy
				(a)In generalThe Secretary shall make grants to eligible
			 entities (as determined by the Secretary) to develop all forms of ocean energy
			 (including wave, current, tidal, and thermal energy).
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $100,000,000.
				103.Plug-in hybrid electric-combustion engine
			 vehicles
				(a)In generalThe Secretary shall make grants to eligible
			 entities (as determined by the Secretary) to assist in the development of new
			 technology (including storage batteries or other forms of technology) to assist
			 automobile manufactures in the production of plug-in hybrid electric-combustion
			 engine vehicles.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $100,000,000.
				IIFuel efficiency standards
			201.Truth in testing of CAFE standards
				(a)Testing and calculation procedures
					(1)In generalSection 32904(c) of title 49, United States
			 Code, is amended by striking However, except under section 32908 of this
			 title, the Administrator shall use the same procedures for passenger
			 automobiles the Administrator used for model year 1975 (weighted 55 percent
			 urban cycle and 45 percent highway cycle), and insert In
			 measuring fuel economy under this subsection, the Administrator shall use the
			 procedures described in the final rule relating to fuel economy labeling
			 published in the Federal Register on December 27, 2006 (71 Fed. Reg. 77,872; to
			 be codified at 40 C.F.R. parts 86 and 600).
					(2)Effective
			 dateParagraph (1) shall take
			 effect on the date that is 5 years after the date of the enactment of this Act
			 and shall apply to passenger automobiles manufactured after such date.
					(b)Study and report
					(1)StudyThe Administrator of the National Highway
			 Traffic Safety Administration shall conduct a study of the anticipated economic
			 impacts and fuel saving benefits that would result from a requirement that all
			 vehicles manufactured for sale in the United States with a gross vehicle weight
			 of not less than 10,000 pounds meet specific average fuel economy
			 standards.
					(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Administrator shall submit a report to Congress
			 that includes—
						(A)the results of the study conducted under
			 paragraph (1); and
						(B)a recommendation on whether the vehicles
			 described in paragraph (1) should be subject to average fuel economy
			 standards.
						202.Tire resistance standardsSection 30123 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(d)Low rolling resistance tiresNot later than 5 years after the date of
				the enactment of this subsection, all passenger automobile tires sold in the
				United States shall meet the low rolling resistance standards prescribed by the
				Administrator of the National Highway Traffic Safety
				Administration.
					.
			203.Traffic reduction grants
				(a)In generalThe Secretary of Transportation may award
			 grants to States to develop telecommuting and flexible work scheduling
			 incentives that will reduce traffic congestion in urban areas.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $50,000,000 for fiscal year 2008 to carry out the
			 grant program established under this section. Any sums appropriated pursuant to
			 this subsection shall remain available until expended.
				IIITax credits
			301.Expansion of credit for production of
			 energy from certain renewable resources
				(a)Expansion of resources to wave, current,
			 tidal, and ocean thermal energy
					(1)In generalSection 45(c)(1) of the Internal Revenue
			 Code of 1986 (defining qualified energy resources) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(I)wave, current, tidal, and ocean thermal
				energy.
							
					(2)Definition of resourcesSection 45(c) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(10)Wave, current, tidal, and ocean thermal
				energyThe term wave,
				current, tidal, and ocean thermal energy means electricity produced from
				any of the following:
								(A)Free flowing ocean water derived from tidal
				currents, ocean currents, waves, or estuary currents.
								(B)Ocean thermal energy.
								(C)Free flowing water in rivers, lakes, man
				made channels, or streams.
								
					(3)FacilitiesSection 45(d) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(11)Wave, current, tidal, and ocean thermal
				facilityIn the case of a
				facility using resources described in clause (i), (ii), or (iii) of subsection
				(c)(10)(A) to produce electricity, the term qualified facility
				means any facility owned by the taxpayer which is originally placed in service
				after the date of the enactment of this paragraph and before January 1, 2009,
				but such term shall not include a facility which includes impoundment
				structures or a small irrigation power
				facility.
							
					(b)Expansion of small irrigation
			 powerParagraph (5) of
			 section 45(c) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(5)Small irrigation powerThe term small irrigation
				power means power—
							(A)generated without any dam or impoundment of
				water through—
								(i)through an irrigation system canal or
				ditch, or
								(ii)utilizing lake taps, perched alpine lakes,
				or run-of-river with diversion, and
								(B)the nameplate capacity rating of which is
				less than 15
				megawatts.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to electricity produced in taxable years ending after
			 the date of the enactment of this Act.
				302.Extension and modification of new qualified
			 hybrid motor vehicle credit for plug-in hybrids
				(a)Extension
					(1)New qualified hybrid passenger automobiles
			 and light trucksParagraph
			 (2) of section 30B(j) of the Internal Revenue Code of 1986 is amended by
			 inserting (December 31, 2012, in the case of a new qualified hybrid
			 motor vehicle which is recharged by means of an off board device) after
			 December 31, 2010.
					(2)Other qualified hybrid motor
			 vehiclesParagraph (3) of
			 section 30B(j) of the Internal Revenue Code of 1986 is amended by inserting
			 (December 31, 2012, in the case of a new qualified hybrid motor vehicle
			 which is recharged by means of an off board device) after
			 December 31, 2009.
					(b)Elimination of limitation on number of new
			 qualified hybrid and advanced lean burn technology vehicles eligible for full
			 alternative motor vehicle tax credit
					(1)In generalSection 30B of the Internal Revenue Code of
			 1986 is amended—
						(A)by striking subsection (f); and
						(B)by redesignating subsections (g) through
			 (j), as amended by subsection (a), as subsections (f) through (i),
			 respectively.
						(2)Conforming amendments
						(A)Paragraphs (4) and (6) of section 30B(g) of
			 such Code, as redesignated by paragraph (1)(B), are each amended by striking
			 (determined without regard to subsection (g)) and inserting
			 (determined without regard to subsection (f)).
						(B)Section 38(b)(25) of such Code is amended
			 by striking section 30B(g)(1) and inserting section
			 30B(f)(1).
						(C)Section 55(c)(2) of such Code is amended by
			 striking section 30B(g)(2) and inserting section
			 30B(f)(2).
						(D)Section 1016(a)(36) of such Code is amended
			 by striking section 30B(h)(4) and inserting section
			 30B(g)(4).
						(E)Section 6501(m) of such Code is amended by
			 striking section 30B(h)(9) and inserting section
			 30B(g)(9).
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2005,
			 in taxable years ending after such date.
				
